 554DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNu Dawn Homes,Inc.andSusan K. MartinandModesta L. Greenland.Cases 19-CA-19053and 19-CA-19105June 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND CRACRAFTOn February 4, 1988, Administrative Law JudgeArline Pacht issued the attached decision. The Re-spondent filed exceptionsand abrief in support,and the General Counsel filed an answering brief.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Nu DawnHomes,Inc.,FederalWay, Washington, its offi-cers, agents,successors,and assigns,shall take theaction set forth in the Order.'The Respondent has excepted to some of thejudge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findingsIn affirming the judge'sfinding that the Respondent violated Sec8(a)(1) of the Act by discharging employees Martin and Greenland be-cause they insisted on being paid overtime in accordance with the wageand hour laws of the State of Washington,we find it unnecessary to relyon the small-plant doctrine in determiningwhether theRespondent wasaware of the concerted nature of their activity There is ample evidence,as found by the judge, that the Respondent knew that the two wereacting not only for themselves but also on behalf of their coworkersFurther, we correct the judge's analysis insofar as she states that underWright Line,251 NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir 1981),the General Counsel bears the initial burden of proving that the employ-eeswere engaged in protected concerted activity which was a "donu-nant" factor prompting the employer's action The General Counsel bearsthe initial burden of proving that the protected concerted activity was amotivating factor in the employer's actionLinda Scheldrup, Esq.,for the General Counsel.ChrisMcCleod,Esq.(Harpold,Fornabai& Fiori),ofAuburn,Washington,for theRespondent.DECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge. Oncharges filed by Susan K. Martin (Martin) and ModestaL. Greenland (Greenland) on April 10 and 30, 1987, re-spectively.1A consolidated complaint issued on May 29alleging that Respondent Nu Dawn Homes, Inc. violatedSection 8(a)(1) of the National Labor Relations Act (theAct), by terminating Martin and Greenland and thereaf-ter refusing to reinstate them because they concertedlyasserted their right to be paid for overtime work. TheRespondent filed a timely answer on June 4, as amendedon June 8 andOctober 9.The case came to trial before me in Seattle, Washing-ton, on October 14 and 15, at which time the parties hadfull opportunity to examine and cross-examine witnesses,to introduce documentary evidence, and to present oralargument. After considering the witnesses' demeanor, theparties' posttrial briefs, and the General Counsel's replybrief,2and on the entire record, pursuant to Section10(c) of the Act, I make the followingFINDINGS OF FACTI.THE RESPONDENT'S BUSINESSRespondent, a Washington corporation with an officeand place of business in Federal Way, Washington, is en-gaged in constructing residential homes. During the past12months, a representative period, in the course andconduct of its business, Respondent had gross sales ofgoods and services valued in excess of $500,000. Further,during the 12 months prior to the issuance of the com-plaint,Respondent purchased and caused to be trans-ferred and delivered to its facilities within the State ofWashington, goods and materials valued in excess of$50,000 directly from sources outside of the State orfrom suppliers within the State, that in turn obtainedsuch goods and materials directly from sources outsideof the State. Accordingly, the complaint alleges, Re-spondent admits, and I find that Nu Dawn Homes is andhas been at all times material herein an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Dramatis PersonnaeRespondent,a small,closely held corporation, is oneof five allied enterprises wholly owned by John C.Tynes and Floyd Hoffman, his brother-in-law, who serveas presidentand vice president, respectively, of the com-panies.At the time of the operative events describedbelow,Della Pulley, Respondent's vice president formanagementand finance, was responsible for bookkeep-ing and office personnelmanagementfor all the sistercompanies.Three administrativeassistants,Susan Martin,Modesta Greenland, and Kathleen Zulaski-plus a recep-tionist,Shirley Ebeling, worked under her supervision.Don Winslow, vice president for acquisitionsand mar-keting,his assistant,Donna Heider, and Respondent's ar-chitect, FredWopfer, all worked in the same somewhatcramped office space.Unless otherwise specified all events took place in 1987.2Because Respondent's counsel inadvertently filed his brief late, afterhaving received opposing counsel's brief,the General Counsel was au-thorized to submit a reply289 NLRB No. 73 NU DAWNHOMES555Greenland began working for the Respondent as a re-ceptionist-secretary on February 26, 1986, at a startingmonthly salary of $800. By end, she was earning $1000permonth. In addition, Company President Tynesawarded her a $100 bonus in November. A month later,he congratulated her on receiving high grades in twocomputer program courses she had just completed at Re-spondent's expense.Respondent'smanagersevidentlywere pleased withGreenland's work and spoke highly of her industry at acorporatemeeting inDecember 1986. Don Winslow re-lated that at this meeting Tynes praised her as "the hard-estworking person in the Company .. .." Tynes,Pulley, and Hoffman then agreed that Greenland shouldbe promoted to a position as Pulley's assistant,effectivein January 1987.Greenland continued as receptionist/secretary whilegradually assumingsome of her new duties until her re-placement,ShirleyEbeling,was hired in mid-January.Greenland then became responsible for Ebeling's train-ing.Martin, who had worked with Pulley at another com-pany in 1976, was recruited by her and began workingforRespondent in April 1986, performing a variety ofbookkeeping tasks. In addition to a 1-year college ac-counting course, Martin had more than 20 years' experi-ence working for various companies using secretarial,bookkeeping, and computer skills. Consequently, at herinitialinterview, Pulley advised her that she might beoverqualified for the position with Respondent. At thatsame time,Pulley also mentioned that because anotheremployee, Linda Vixie, had complained to her about Re-spondent's overtime policy, she wished to make it clearthat any overtime work would be compensated withtime off but not with extra pay. Martin's starting salarywas $1200 per month. By December 1986, she was earn-ing $1600 with pay periods falling on the 5th and 20th ofeach month. She also received several bonuses, most re-cently in November 1986. During the last week of Janu-ary, she received flowers with an appreciative note fromPulley who thanked her for proposing a new accountingprocedure that, as Pulley put it, "will make us efficient,accurate, and help us to get out of here at 5."3In August 1986, after Linda Vixie gave notice of herintent to resign, Respondent hired Kathleen Zulaski. Wit-nesses for the General Counsel and the Respondent of-fered widely divergent views of the quality of Zulaski'sperformance during the first 6 months of her employ-ment. According to Vixie, who trained her initially, andtoMartin,who took over when Vixie left, Zulaskiworked slowly and frequently needed considerableassist-ance particularly when transferring data from invoices tothecomputer.Others, includingTynes, complainedabout Zulaski's inept handling of telephone inquiries.Tynes and Pulley acknowledged at the hearing thatZulaski was far less experienced than Martin. However,they both maintained that because her formal training in3 In its brief,Respondent contends that Martin could not recall the de-tailsof her proposal The record proves otherwise for she clearly ex-plained that she suggested transferring data to the computer from the ac-counts payable records rather than from the more cumbersome checkledgeraccounting was superior to that of Martin's or Green-land's, she had the potential to out-perform the otherwomen. However, Pulley and Tynes erred as to theextent of Zulaski's formal training when they testifiedthat she held two accounting degrees. In fact, she re-ceived one accounting certificate from a business schoolafter taking two accounting courses, each lasting ap-proximately 3 months. She received a second certificatefrom the same school after completing an additionalcourse in management.She also had a one-year collegecourse in computer science. Prior to her employmentwithRespondent she had held two temporary jobswhose duration was no more than a week or two. ByZulaski's own account, she was a novice in the businessworld and had much to learn. She candidly acknowl-edged turning frequently to Martin for advice and tomaking mistakes entering data into the computer. She re-vealed that she was reprimanded in January 1987 for notprocessing utility bills to Pulley's satisfaction and thatshe had made a few errors in writing checks. At the timeof trial, her work was still under review by Pulley.B. The Employees Challenge Respondent's OvertimePolicyGreenland and Martin recalled discussing Respond-ent'sovertime policy with Vixie in July 1986. WhenVixie tendered her resignation that same month, she toldPulley that she thought Respondent's failure to pay over-time was unlawful and bad for employee morale. Pulleyresponded that the Respondent would not alter its policyandwould continuegrantingcompensatory time offrather than paying for extra hours worked.While working late one evening in December 1986,and after having accumulated a considerable amount ofuncompensated overtime hours,Martin remarked toPulley that she had heard it was illegal for employeesnot to be paid for overtime. Pulley reminded Martin thatshe accepted the job with knowledge of Respondent'sovertime policy and that if she was dissatisfied she couldfind another position.Beginning in January 1987, Martin and Greenlandbecame increasingly assertive in questioning Respond-ent's overtime practices. As noted previously, Greenlandbecame Pulley's assistant in January. However, Green-land apparently misunderstood the terms of her promo-tion,believing that she would receive a $500 raise assoon as she assumed her new post. When she failed toreceive the anticipated raise or payment for a modestamount of overtime worked in 1986 on each of two payperiods in January and again on the first pay period inFebruary, she questioned Pulley about the delays on sev-eral occasions.When Greenland first raised the matter, Pulley advisedher that the raise would commence at the end of Janu-ary. It was not until February 5 that Greenland receiveda check for $600 reflecting a pay raise of $100 per payperiod.However, this amount was less of a raise thanshe believed she had been promised. Therefore, she againpursued the matter with Pulley, questioning both thewages she thought were due as well as payment forovertime. Realizing that there had been a misunderstand- 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing,Pulley prepared a memo on February 7 that ex-plained thatGreenland had embarked on a 6-monthtraining program as her assistant at a salary of $1200 amonth ranging upward to $1500 depending upon the re-sponsibilities that she might assume.The memo furthernoted that Greenland would receive a $100 checkmaking her pay raise retroactive to January 1 and alsocover the "extra-time" that she previously had worked,an apparent reference to the overtime.Greenland signedthismemo on February 9 and received the $100 retroac-tive paycheck on February 11.Greenland shared her concerns about her pay raiseand the overtime situationwithMartin since,as she ex-plained, she anticipated having to work more overtime asPulley's assistant.When she mentioned a newsletter pub-lished by the State Department of Industries and Labor,which contained an article concerning overtime pay, thewomen agreed that Greenland would call the agency tomake further inquiry. She did so about February 11 andthen reported to Martin that State law required that anemployer pay time and a half for each hour of overtimeworked unless the employee was granted time off withinthe time period in which the overtime was worked. Thenext day Martin called the agency herself to confirmGreenland's understanding.After bothwomen had ascertained the applicable lawon overtimecompensation, they talked with other officeemployees about their right to overtime pay. Reception-istEbeling recalled that Martin asked her to keep any in-coming calls from the Department of Labor and Indus-tries confidential.Ebeling also confirmed that Greenlandhad spoken to her about overtime. However, out of fearand a desire to avoid office politics,Ebeling indicatedthat she did not wish to get involved.Martin also spoketo Zulaski about the overtime matter and found that she,too, exhibitedsome apprehension and saidshewouldprefer to take compensatory time off.In addition, Martinand Greenland spoke to Wepfer, Winslow, and Heiderabout the overtime matter.On the evening of February 12, Martin and Greenlandconferred by telephone about how best to present theirfindings about overtime pay to Pulley. Martin testifiedthat on the following day she told Pulley in private thatshe wanted to be paid for her overtimeat time and ahalf,and advised Pulley that she had an obligation toinform the employees of their legal rights under statelaw. According to Martin, Pulley grew very angry andsaid she would respond to Martin's request after check-ing with Respondent's attorney. Martin testified that thefollowing week Pulley informed her that Respondent'scounsel had said it was the Company's choice either topay for overtime or grant time off. She agreed to payMartin for her overtime but at a straight time rate andasked her to sign a statement agreeing that it was a one-time only payment.Martin refused to sign such a state-ment and bluntly told Pulley that her information abouttheCompany's legalobligationwas incorrect. Pulleyended that conversation by saying that she would con-sult Tynes as to the next step.Thereafter, on February 23, Pulley received a letterfrom Respondent's attorney confirming what Martin andGreenland already had learned; that is, that an employerwas obliged to provide compensatory time within thesame pay period or else pay time and a half for eachhour of overtime worked.Greenland happened to seethe attorney's letter since at the time she was supervisingEbeling in distributing the mail. On the day after thisletter arrived,Ebeling told Greenland that Pulley hadbeen upset on receiving the mail. That same day PulleyinstructedGreenland that she was no longer to reviewincoming mail.About the same date, Pulley informed Martin that shewould receive a check for her overtime at time and ahalf.According to Martin, Pulley added that she did notunderstand why Martin was being so disloyal; that shewas "stabbing me (Pulley] in the back." Soon thereafter,Martin was correctly paid for her overtime work.Without specifically denying the remarks Martin at-tributed to her, Pulley offered a much different accountof theirexchangeabout overtime pay. She related that inearly February Martin requested time off for 50 hours ofaccumulated overtime work. Fearing that extended ab-sence would create a paperwork backlog,Pulley main-tained that on her own initiative she sought Vice Presi-dent Hoffman's approval to pay Martin for her overtime.Pulley admitted,however,that she did advise Martinthat the payment would be a one-time practice, thatMartin insisted it was the employee's option to take leaveor seek wages for the overtime,and suggested that sheadvise the other office employees as to state overtime re-quirements.Ifind Martin's detailed version of these matters morereliable than Pulley's vague recollection. Pulley, for ex-ample, thought that counsel's letter arrived early in Feb-ruary until she was shown the February 23 date stampedon the document. In contrast, Martin recalled facts bytying them to particular events, some of which(such astheirphone call)were corroborated by Greenland.Moreover, regardless of who initiated the conversationwith regard to overtime pay, Pulley did verify some ofthe salient details of Martin's account, including the factthat it was Martin who insisted that employees had aright to seek wages for overtime and that other employ-ees should be notified of their rights.Pulley testified at the trial that she was not at all dis-turbed about this overtime controversy; rather, she wasrelieved to have the matter resolved. Time may havemellowed her recollection of this event, however, forWinslow recalled that her reaction to the overtime payproblem was an angry one. Thus, he testified that Pulleytold him that she was very upset and frustrated at the sit-uation that Martin and Greenland had created. Further,Hoffman asked Winslow in an agitated manner if he hadheard about the overtime problem with "Della's girls"and asserted that if they were his workers he would"kick their butts out in the street."4* I credit Winslow's account for I found him to be a calm, thoughtfulwitnesswho candidly acknowledged having harbored and overcomebitter feelings when he was terminated. Moreover, Hoffman, who sharedan office with Pulley, was not calledas a witnessand, thus, did not con-tradict thestatementWinslow attributed to him. NU DAWN HOMES557C. Respondent's Financial DifficultiesFor the past several years, since at least 1986, Re-spondent and its affiliated companies had been operatingin the red, a situation that did not improve during thefirstquarter of 1987. Thus, a profit-and-loss statementcovering the Nu Dawn enterprises' fiscal year endingMarch 31, 1987, showed an overall deficit of $171,000.The single greatest cause of this loss, approximately$67,000, was due to Nu Dawn Realty's failure to sell asmany homes as had been projected, thereby creatingwhat Respondent claimed was a serious cash flow prob-lem.At a management meeting in early January, Tynes,Hoffman, and Pulley agreed to search for ways toreduce overheadexpenses.About February 18, Hoffmanheld a general meeting with employees, including officeand field personnel, at whichtimehe focused on theCompany's financial plight. 5 It is undisputed that at thismid-Februarymeeting,Hoffman stated that he wanted todispel rumors that employees might lose their jobs andassured them that salaries would be reduced before anydischarges took place. In keeping with this approach, heannounced that he would move into the field as chief jobsuperintendent while current job superintendents wouldshift into construction work.6Notwithstanding Hoffman's assurances to the contrary,Pulley testified that after the January management meet-ing, she decided to reduce the number of officeworkers.Consequently, she stated that throughout January andFebruary, she evaluated the performances of her subordi-nates.By early March, she had selected Greenland and_Martin for dismissal,allegedly because they were lesscompetent than Zulaski and Ebeling.In comparing Martin and Zulaski, Pulley testified thatZulaski's formal accounting education equipped her to beamore desirable employee in the long run. Further,Pulley maintained that Martin made several errors thatrevealed her shortcomings as a bookkeeper. First, shepointed out that during her absence in October 1986Martin was put in charge of the office and during thistime twice issued a check for $13,000 to the same suppli-er.Fortunately, the second check was returned un-cashed.Martin also erred in failing to add a tax onto acontractor's bill and reversed the debit and credit col-umns on oneoccasion. Pulley acknowledged that Martinresponded favorably when these errors were brought toher atention and no further oversight of her work wasrequired. Pulley also stated that she was dissatisfied withMartin's trainingof Zulaski who performed more effec-5Respondent asserted in its brief that this meeting with employeestook place in early January,mistakenly relyingon Pulley'stestimony.Infact, the recordshows that Pulley alludedto a Januarycorporate meetingthat was attended solely by Hoffman,Tynes,and herself Moreover, oneof Respondent's own witnesses,Architect Fred Wepfer,generally cor-roborated Greenland's and Martin's recollectionas to the date when hetestified that the staff meeting at which Hoffman pledged that no onewould be let go occurredjust a few weeksbefore thewomen were dis-charged6Respondent stated in its brief that one field superintendent was dis-missed as part of a financial reorganization.Although therecord is notaltogether clear in this regard,I inferfrom Tynes'testimony that a fieldsuperintendent was not dismissed but was transferred to a lesser payingjob framing houses See Tr 9tively under her own supervision. Contrary to Pulley'srecollection,Zulaski herself indicated that she was notsupervised by Pulley until after Martin had been dis-missed.Pulley also stated that Greenland was less capable thanZulaski. Pulley was particularly distressed at what sheclaimed was Greenland's lack of responsibility in failingtomake a deposit one Friday afternoon, which wouldhave transferred $60,000 from one of Respondent's ac-counts to another. This sum was to serve as earnestmoney to cover a particular sales transaction. Pulley ex-plained that Respondent was spared embarrassment onlybecause the customer failed to verify whether the earnestmoney had been deposited over the weekend. Greenlanddid not deny failing to make the deposit, but explainedthat the bank refused to handle such a large transactionat its outdoor window. Not understanding what theproblem was, Greenland retained the check over theweekend. Pulley maintained that she did not offer toreturn Greenland to her former position as a receptionistsinceGreenland had been adamant about receiving ahigher salary. Further, Pulley indicated that Greenlandwas diverted by marital problems, and therefore was lessefficient than the new receptionist, Ebeling.Finding that the Company's economic health posturewas continuing to decline, Pulley decided in early Marchthat she would have to terminate Greenland and Martin.Accordingly, she obtained Tynes' approval for her deci-sion and at the end of the day on March 13 advised eachof the women separately that they were terminated, ef-fective immediately, for lack of funds. However, Pulleyquickly perceived that she had to fill the gap left byMartin'sandGreenland's departure.Accordingly, inearly April she advertised for a new bookkeeper and onApril 6 Janet Munger began working for the Respondentat a monthly salary of $1500. On March 23, Winslowwas dismissed and within several months Nu DawnRealty, the business for which he had primary responsi-bility,was phased completely out of existence.' As a fur-ther economy, Tynes reduced his own salary from $6000to $2000 a month, but not until August. At some unde-terminedtime in1987, he took a second mortgage on hishome, using the $100,000 proceeds for operating ex-penses.Discussion and concluding findingsThe General Counsel contends that Greenland andMartin were terminated because they protested the Re-spondent's failure to pay for overtime work as requiredby state law. Respondent asserts, however, that theywere discharged solely as a way to offset the Company'sserious business losses.Because the Charging Parties' dis-charges arguably involved both permissible and imper-missible causes,assessingthe true reason for the Re-spondent's actions requires analysis under the standardsset forth inWright Line,251NLRB 1083 (1980), enfd.662 F.2d 899 (1st Cit. 1981), cert. denied 455 U.S. 989(1982); approved inNLRB v Transportation Management7Winslow had been in charge of marketing new homes,acgmring newproperties,and supervising the sales staff. 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCorp.,462 U.S. 393 (1983). UnderWright Line,the Gen-eral Counsel bears the initial burden of proving that theemployees were engaged in protected concerted activitythat was a dominant factor prompting the employer's dis-ciplinary action. If the General Counsel succeeds in es-tablishing a prima facie case, the burden shifts to the Re-spondent to prove affirmatively that its adverse actionswould have been the same even in the absence of theemployees' protected conduct.On applying these standards, I am convinced that theGeneralCounsel has met its burden. The protectednature of Greenland's and Martin's efforts to reform Re-spondent's overtime policies requires no discussion, forthe Board long has held that such conduct comes withinthe guarantees of Section 7. See, e.g.,Joseph De Rario,DMD, P.A.,283 NLRB 592 (1987).The record also contains proof that their actions wereconcerted, as the Board has construed that word of art.InMeyers Industries,281NLRB 882, 884 (1986), theBoard reaffirmed the definition of concerted activitiesadopted in the firstMeyerscase8 ruling that "to find anemployee's activity to be `concerted,' we shall requirethat it beengaged inwith or on the authority of otheremployees, and not solely by and on behalf of the em-ployee himself." Here, uncontroverted evidence estab-lishes thatMartin and Greenland shared their concernsabout the Respondent's overtime practices with one an-other as well as bringing it to management's attention onmore than one occasion. They also advised their cowork-ers about the requirements of state law and encouragedthem to seek just compensation for any overtime thatmight be worked. When Martin met with Pulley andchallenged Respondent's failure to compensate the em-ployees at time and a half, she did so with at leastGreenland's express consent.Moreover,when Martinurged Pulley to advise others in the office about state re-quirements governing overtime pay and when Greenlandurged a fellow worker to keep careful records so thatshe too might receive proper compensation for overtime,they clearly were engaged in activities that went beyondtheir own self-interest.Further, Respondent cannot seriously claim that it wasunaware of Martin's and Greenland's interest in obtain-ing overtime pay for themselves and others in the office.Pulley admitted as much when she testified that Martinurged her to advise the other employees of state law,and learned that Martin had already spoken to Zulaskiabout the matter. Pulley's sudden withdrawal of Green-land'sduty to review the distribution of mail the dayafter receiving counsel's letter regarding overtime paycan be explained in only one way, she knew that Green-land was allied with Martin in demanding that Respond-ent comply with state overtime requirements. Pulleymaintained at trial that she was relieved to have theovertime issue resolved, but her latter-day recollection ofsuch feelings cannot be reconciled with the evidence ofher expressions of frustration to Winslow about Green-land's and Martin's activities. In addition, Hoffman's re-marks to Winslow regarding the effrontery of "Della's8 268 NLRB 493(1984),revd and remandedPrill v.NLRB,755 F 2d941 (D.C Cir 1985)girls" challenging Respondent's overtime policy revealsRespondent's knowledge of and hostility toward thewomen's concerted activity. Considering that Hoffmanshared office space with Pulley, with whom he conferredabout overtime payment for Martin, and considering alsothat he was vice president of the firm and Tynes' broth-er-in-law, his undisputed comments to Winslow are par-ticularly probative on the question of knowledge andanimus.Although abundant evidence establishes that Respond-ent was well aware of the Charging Parties' concertedefforts, knowledge also may be inferred by application ofthe Board's "small plant" doctrine. See, e.g.,Wiese PlowWelding Co.,123NLRB 616 (1959). Here, within theconfines of Respondent's crowded quarters, enough dis-cussion of the overtime issue took place so that even anew disinterested employee like Ebeling had heard"something going on about overtime." If Ebeling, whowished to abstain from politics, knew of the overtimecontroversy, then certainly, Pulley, an alert and defen-sive manager, most certainly knew of it.Pulley's andHoffman's angry reaction to Greenland'sandMartin's insistenceon a revised overtime policyleads to suspicion that the discharges were prompted inlarge part by unlawful reasons. These suspicions are intovirtual certitude when the events leading to the dismis-sals are juxtaposed and examined in context. In bare out-line, the salient events are as follows: (1) In January andin the first week of February, Greenland complained thatshe had not obtained her proper wage increase, (2) andhad not received her overtime pay. The following weekMartin challenged Pulley about Respondent's overtimepay policy and insisted on compliance with state regula-tions.On February 18 or thereabouts, Hoffman promisedthat wages would be trimmed before jobs were cut. OnFebruary 23, Pulley received a letter from counsel indi-cating that Martin had been right on the overtime issueand she had been wrong. Realizing that Greenland hadseen the letter, Pulley reacted swiftly, excluding heraccess to such information by relieving her of the dutyto review the mail distribution. On March 13, PulleyfiredGreenland and Martin and on April 6 hired a newbookkeeper. The Board often has drawn an inference ofunlawfulmotivationwhen a close connection in timeexists between employees' protected concerted activityand an employer's adverse response. See, e.g.,AluminumTechnical Extrusions,274 NLRB 1414, 1418 (1985);Lim-pert Bros.,276 NLRB 364, 374 (1985). Such an inferenceiswarranted here.Respondent argues that because Martin had questioneditsovertime policy in 1986 without being disciplined, itfollows that her discharge in 1987 was unrelated to herprotected activity.The record shows, however, thatGreenland and Martin became aware of Respondent'sfailure to comply with state overtime regulations in Feb-ruary and thereafter insisted that Respondent complywith those requirements. Thus, it was not until mid-Feb-ruary that the conflict about overtime came to a head.Respondent's acknowledgment that it had erred in refus-ing to properly compensate for overtime preceded thedischarges by only several weeks. The close nexus be- NU DAWN HOMEStween these critical events undermines Respondent's ar-gument that it had long tolerated employee criticism ofits overtime policy.The abruptness of the discharges, announced in themiddle of a pay period and without prior notice to twolong-term employees who previously were consideredvaluable contributors to the Company, lends support tothe conclusion that Greenland and Martin were fired be-cause of their stand on the overtime issue.In defense, Respondent contends that its financial pre-dicament compelled it to trim its office personnel andthatMartin and Greenland were selected for dischargeonly because they were the most expendable members ofits clerical staff. It is true that the Nu Dawn sister com-panies were losing money, but business necessity is notinvariably a complete defense; it certainly may not beused to conceal employment decisions that are unlawful-lymotivated. Here, the Respondent's contradictory andillogical actions persuade that the selection of Greenlandand Martin for discharge was not driven by its economicproblems.Respondent admittedly had suffered business reversescontinually since 1986. However, no climactic economicevent occurred in 1987 that might explain why in earlyMarch of that year Pulley decided she could wait nolonger to decimate her staff by 50 percent, thereby elimi-nating inone swoop, her two most experienced officeemployees.Certainly,Respondent's economic situationwas not serious enough to compel Tynes to reduce hisown salary by 70 percent until some 5 months after theterminations occurred. The abrupt discharges seem par-ticularly inexplicablewhen only a few weeks earlierHoffman had pledged that wages would be reducedbefore jobs were eliminated. Indeed, Hoffman adhered tothat pledge by stepping down to the position of field su-perintendent and transferring job supervisors to construc-tion work rather than discharging them. Yet, contrary toHoffman's assurances, neither Greenland nor Martin wasoffered the opportunity to remain at a reduced salary. Bydeviating from its own proclaimed policy in firing thewomen, Respondent provides telling evidence that costsavings were not at the root of these actions. Respond-ent's subsequentdismissalofWinslow does not defeatthis conclusion for his departure was simply one step inthe complete abolition of an entire Nu Dawn operation.Pulley's alleged reasons forretainingZulaski and Ebel-ing in preference to Martin and Greenland seem basedon factors freshly marshalled at the time of trial ratherthan at the time of their discharges. It is significant thatuntilMarch both Martin and Greenland were treated asvalued employees. Martin, who came to her job with awealth of experience, was awarded pay raises and bo-nuses.At the end of January, Pulley acknowledged thatshe had made a notable contribution to office procedure.Pulley's negative appraisal of Martin gust 2 months later,which supposedly rested in part on an error Martin madethe previous October, is a transparent attempt to concealthe true reason for her discharge.Respondent's contention that it discharged Martin andGreenland to reduce overhead expenses was underminedby its hiring Janet Munger just 3 weeks later. If lack offunds was the real reason for Martin's dismissal (and the559only reason Pulley mentioned during the exit interview),then surely Respondent would have recalled a seasonedemployee likeMartinwhen funds became availableenough to fill the vacancy she left. Respondent also triesto justify its action by pointing out that it hired a "fullcharge" bookkeeper who was more skilled in accountingthanMartin.This argument, too, is unconvincing forwhen Martin was dismissed Respondent had no way offoreseeing who would replace her. In any event, Martinand Munger performed virtually thesamesort of book-keeping chores. In addition, Respondent submits that be-causeMunger worked little overtime she was a more ef-ficient employee than Martin. Respondent may not fairlycompare Martin's efficiency with Munger's when it pre-sented no evidence showing whether the quantity ofofficework remained the same after March. Surely theabolition of Nu Dawn Realty as a business entity had toreduce the amount of paperwork in the office. Pulleyherself admitted that the number of invoices declinedsubstantially in 1987, and Martin's improved bookkeepingprocedure also had to affect the amount of overtimeworked.In attempting to defend its actions, Respondent unfair-ly degrades Martin's contributions and exaggerates Zu-laski'sworth.While Zulaski may be a diligent and com-petent employee, it is clear from the record that Re-spondent's positive comments about her performancerelate to her work at the time of trial, a year after shejoined Respondent, and not as of March 13. Evidence es-tablishes that at that earlier time, she was inexperienced,made mistakes, and was slower at performing her workthanwas Martin. Respondent's witnesses convenientlydisregarded these deficiences when they praised her atthe hearing. Pulley and Tynes accorded educational cre-dentials to Zulaski that she did not possess, and in sodoing underscored the contrived quality of Respondent'sdefense.Similarly,Respondent found fault with Greenland'sperformance at trial, yet its conduct toward her prior toMarch 13 demonstrates that she was held in high regard.Like Martin, Greenland received raises and a bonus. Just1month before her rude termination, Pulley confirmedher promotion and, despite Respondent's declining for-tunes, assured Greenland that she could expect greaterresponsibilityaccompanied by increasedearnings. Inpaying the tuition fee for Greenfield's accounting course,Respondent appeared to be investing in training her for acareer position with the Company.Even acknowledging that Greenland made errors inher new position, surely, Pulley could have offered toreturn her to the receptionist job at which she had been"outstanding."Respondent's claim that Ebeling was abetter receptionist than Greenland appears less than ob-jective.Tynes had praised Greenland's industry and hereducational achievement. Further, Tynes acknowledged,her marital problem was long known in the office andviewed sympathetically; it had never prevented her ad-vancement.Moreover, if she had been offered andagreed to return to the receptionist position, Respondentwould have had the benefit of an experienced reception-istwho also was well trained on the computer and was 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin the process of acquiring accounting skills.If Pulley'sevaluation had been genuinely neutral,Ebeling,who wasnew to the office and who had neither prior exposure tocomputer operations nor accounting training,could notreasonably be considered a more desirable employee thanGreenland.In light of the foregoing considerations, I find that Re-spondent has failed to prove that it would have selectedGreenland and Martin for discharge even if they had notprotested its overtime policy.Respondent'sfinancialproblems appear to have been genuine,but its assertedreasons for dismissing the Charging Parties are pretextualand designed to mask an unlawful intent to penalize itsemployees for exercising a right protected by Section 7of the Act.CONCLUSIONS OF LAW1.The Respondent,Nu Dawn Homes, Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.By discharging Susan Martin and Modesta Green-land on March 13, 1987, because they engaged in pro-tected concerted activities, the Respondent interferedwith,restrained,and coerced them in exercising rightsguaranteed by Section 7 of the Act, thereby violatingSection 8(a)(1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYOn concluding that Respondent has engaged in certainunfair labor practices, I find it necessary to recommendthat it cease and desist therefrom and take certain affirm-ative action designed to effectuate the policies of theAct.Having unlawfully discharged Susan Martin andModesta Greenland, Respondent shall offer them rein-statement, and make them whole for lost earnings andother benefits computed on a quarterly basis from thedate of discharge to the date of a proper offer of rein-statement, less net interim earnings in accordance withF.W. WoolworthCo., 90 NLRB 289 (1950), plus interestas computed inNew Horizonsfor theRetarded,283NLRB 1173 (1987).9On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-edioORDERThe Respondent, Nu DawnHomes,Inc.,FederalWay, Washington, its officers,agents,successors, and as-signs, shall1.Cease and desist from9UnderNew Horizons for the Retarded,supra, interest is computed atthe "short-term Federal rate"for theunderpayment of taxes as set out inthe 1986 amendmentto 26 U S.C § 662110 If no exceptions are filed asprovided by Sec 102.46of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of theRules,be adopted by theBoard and all objectionsto them shall bedeemed waivedfor all pur-poses(a)Discharging any employees because they engage inprotected concerted activities for their mutual aid andprotection.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights guaranteed them in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Susan Martin and Modesta Greenland imme-diate and full reinstatement to their former jobs or ifthose jobs no longer exist to substantially equivalent po-sitionswithout prejudice to their seniority or any otherrights or privileges previously enjoyed and make themwhole for anyloss of earningsand other benefits theymay have suffered as a result of the discrimination prac-ticed against them in the manner setforthin the remedysection of this decision.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying all pay-roll records, social security payment records, timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Remove from its files any reference to the dis-charges of Susan Martin and Modesta Greenland onMarch 13, 1987, and notify them in writing that this hasbeen done and that evidence of their unlawful dischargeswill not be used as a basis for future personnel actionsagainst them.(d)Post at its office in FederalWay,Washington,copies of the attached notice marked "Appendix.""'Copies of the notice on forms provided by the RegionalDirector for Region 19, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately on receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be takenby theRespond-ent to insure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order, what steps Respondenthas taken to comply. For the purpose of determining orsecuring compliance with thisOrder,the Board, or anyof its duly authorized representatives, may obtain discov-ery from the Respondent, its officers, agents, successorsor assigns, or any other person having knowledge con-cerning any compliance matter,in the manner providedby the FederalRulesof Civil Procedure. Such discoveryshall be conducted under the supervision of the UnitedStates court of appeals enforcing this Order and may behad on any matter reasonably related to compliance withthis Order, as enforced by the court.' I If thisOrder is enforcedby a judgmentof a United States court ofappeals, thewordsin the notice reading"Posted by Order of theNation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of theNationalLaborRelations Board " NU DAWNHOMES561APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OFTHE NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To form,join,or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid of protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT in any like or related manner interferewith,restrain,or coerce employees in the exercise ofrights guaranteed by the National Labor Relations Actas amended.WE WILL offer Susan Martin and Modesta Greenlandimmediate and full reinstatement to their former jobs orif those jobs no longer exist,to substantially equivalentpositionswithout prejudice to their former seniority orany privileges previously enjoyed and WE WILL makethem whole for any loss of earnings and other benefitsresulting from their discharge, less any net interim earn-ings,plus interest.WE WILL remove from our files any reference to thedischarges of Susan Martin and Modesta Greenland onMarch 13, 1987,and WE WILL notify them that this hasbeen done and that evidence of their unlawful dischargeswill not be used in any way as a basis for future person-nel actions against them.WE WILL NOTdischarge employees for engaging inconcerted activitiesfor theirmutual aid and protection.Nu DAWNHOMES, INC.